 



Exhibit 10.3
AMENDMENT TO S-76 NEW HELICOPTER SALES AGREEMENT
THIS AMENDMENT, dated as of the Acceptance Date stated below, by and between the
Sikorsky Contracting Entity (“Sikorsky”) named below and the Buyer named below,
hereby amends the S-76 New Helicopter Sales Agreement between the parties as
follows:
     1. Definitions/Information for this Amendment

     
Buyer:
  Offshore Logistics, Inc.
Sikorsky Contracting Entity:
  Sikorsky Aircraft Corporation
Sikorsky Contract No.:
  S76TD02065
Amendment No.:
  2

     2. Amendment — Amend the S-76 Sales Agreements as follows:
     Revise Exhibit A. FOR THE 2003 DELIVERED AIRCRAFT ONLY, as follows:
     1. Add 6086 Collective guards.
     2. Add 8660 Rotor Pedals Lube Kit
     3. Add 9009 Vertical Pylon Access Panels, CSN-76-207
     4. Add 9011 Three (3) Corrosion Inspection Holes
     5. Add 8876 Cyclic Stick Position Guard
     6. Add 8301 Annuciator “Fuel Transfer Feed On”.
     7. Delete 9014 Meggitt Avionics CVR: SC500-120
     8. Add 9021 L3 CVR (replaces Meggitt SCR500-120)
     9. Add 9016: Life Vest Pouches (remove from fuel deck).
     10. Add 9017: Boarding Card Stowage on ERDA Seats.
     11. Add 9018: Covers and Drains on Flight Manual Holders.
     12. Add 9019: Delete Floor Cover and Add Non-Skid.
     13. Add 9020 Mobile 291 Engine Oil
     14. Add 9002 HUMS provisions (wire harness/shelving)
*
     Payment and Price changes in Items 15 and 16 above reflect a credit to
Buyer in the amount of $48,900 as a result of the specified configuration
changes.

3.   Reaffirmation — Except as modified above, all of the provisions of the
Agreement remain the same, and the Agreement as modified hereby, is reaffirmed.

     IN WITNESS WHEREOF, this Amendment has been executed by each party’s
authorized representative.

     
Offshore Logistics, Inc.:
  Sikorsky Aircraft Corporation:
By: /s/ Drury A. Milke
  By: /s/ Tommy H. Thomason
Name: Drury A. Milke
  Name: Tommy H. Thomason
Title: Executive Vice President
  Title: Vice President — Civil Programs
Date: March 28, 2003
  Date: April 1, 2003

 